Citation Nr: 0627109	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for diverticulosis.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for hernias.

4.  Entitlement to service connection for the residuals of an 
appendectomy.

5.  Entitlement to service connection for abdominal 
adhesions.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing was prepared and associated with the claims 
folder.

In January 2005, this case was remanded to the Appeals 
Management Center (AMC) in Washington, DC, for additional 
evidentiary development.  As will be discussed in greater 
detail below, the requested development was completed, and, 
in December 2005, the AMC issued a Supplemental Statement of 
the Case (SSOC) in which it continued to deny the veteran's 
claims.


FINDING OF FACT

The veteran's claimed diverticulosis, irritable bowel 
syndrome, hernias, residuals of an appendectomy, and 
abdominal adhesions did not manifest during service or for 
many years after separation from service, and are not 
causally related to his military service.


CONCLUSION OF LAW

Service connection for diverticulosis, irritable bowel 
syndrome, hernias, residuals of an appendectomy, and 
abdominal adhesions is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in August 2003 in 
which the RO advised the veteran of the evidence needed to 
substantiate this claim, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  This claim 
was subsequently readjudicated by the RO in the September 
2005 Supplemental Statement of the Case.

Despite the inadequate notice provided to the veteran on the 
disability evaluation and effective date elements of the 
service connection claims, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability evaluation or effective date to be 
assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO specifically requested 
all available VA treatment records since 1973, and was told 
that only records from 1984 were available.  Those records 
have been associated with the claims folder.  The RO also 
arranged for him to undergo VA evaluation in March 2003, and 
a clarifying medical opinion was obtained in October 2005.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

Analysis

The veteran is seeking service connection for a number of 
disabilities, including diverticulosis, irritable bowel 
syndrome, hernias, the residuals of an appendectomy, and 
abdominal adhesions.  He essentially contends that all of 
these disabilities are related to episodes of epigastric pain 
and vomiting that he experienced in service.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset of this discussion, the Board notes that the 
veteran has an extensive history of these problems as 
detailed in his claims folder, and that there appears to be 
no question that he has been diagnosed with the disabilities 
at issue.  Therefore, the question presently before the Board 
is whether these claimed disabilities are related to his 
military service.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
claimed disabilities were incurred in service.  In essence, 
the Board finds that the greater weight of credible and 
competent evidence of record establishes that the veteran's 
diverticulosis, irritable bowel syndrome, hernias, 
appendectomy, and abdominal adhesions, are unrelated to his 
military service, to include the episodes of epigastric pain 
and vomiting noted in his service medical records.

The Board found the most probative evidence in this regard to 
be the opinion of a VA physician who examined the veteran in 
March 2003.  The VA physician explained that he had reviewed 
the veteran's service medical records, which showed that he 
had been treated for episodes of right upper quadrant pain on 
numerous occasions, and that his complaints were ultimately 
thought to be psychosomatic.  It was noted that the veteran 
had an extensive history, which began when he started 
experiencing episodic diarrhea in 1977, as well as cramps on 
a daily basis.  In 1987, he was found to have extensive 
diverticulosis of both the sigmoid and descending colon, and 
he also experienced an episode of rectal hemorrhage, 
transient bacteremia, and intestinal obstruction, which led 
to surgical resection with a colostomy.  The veteran 
subsequently underwent multiple operations for hernias, which 
included ventral, abdominal, incision, and umbilical, and he 
also underwent an appendectomy in 1991.  Other surgeries were 
also noted, including operations on his kidney and 
ureteropelvic junction.

The examiner indicated that the veteran had also reported 
undergoing a work-up at Subic Bay while on active duty, and 
being told that he had diverticulosis, but the examiner noted 
that he could find no record of this in the claims file.  
Physical examination revealed multiple scars related to his 
past surgeries and some evidence of diffuse abdominal 
discomfort, but no evidence of current hernia.  The examiner 
noted diagnoses of a history of functional bowel disorder; a 
history of diverticulosis with secondary diverticulitis, 
intestinal obstruction, intestinal resection with secondary 
hernia described as ventral, abdominal, incisional, and 
umbilical; and a history of appendectomy and abdominal 
adhesions.

With respect to the etiology of these problems, the VA 
physician specifically found that the service medical records 
do not support his claim that these problems began while on 
active duty.  The VA physician noted that "[a]s for the 
natural history of diverticulosis, it is far more likely than 
not that the patient would have had diverticulosis, if an 
adequate work-up had been done while on active duty.  
However, this is true with many medical conditions, and at 
this point, can only be in the range of conjecture.  Because 
it was not definitely diagnosed, as I do not have the Subic 
Bay records, I must say that this horrendous medical course, 
resulting in severe disability, cannot be attributed to the 
patient's active duty military service."

The Board recognizes that the VA physician's conclusion 
appears at first glance to be internally inconsistent in that 
he appears to suggest initially that diverticulosis was 
present in service, but then goes on to find that the 
disabilities at issue cannot be attributed to service.  
However, to the extent that the physician found the 
diverticulosis was present in service, the physician also 
explicitly noted that such a finding would merely be 
"conjecture," and is not supported by the veteran's medical 
records.  The physician further explained that the documented 
record suggested that the claimed disabilities were not 
attributable to his military service.  

The Board believes this interpretation of the VA physician's 
findings to be consistent with another report completed by 
that same physician in October 2005.  In accordance with the 
Board's remand instructions, that physician was asked to 
review the claims folder once again to ensure that he had 
access to all available records, including those from his 
1972 hospitalization.  In the October 2005 report, the 
physician explained that he stood by his original assessment 
from 2003 that there was nothing in his evaluation that 
indicated that any of the veteran's medical conditions should 
be considered service connected.

The Board believes the VA physician's conclusion to be 
consistent with the veteran's medical history as shown by the 
service medical records and VA treatment records associated 
with the claims folder.  The service medical records reveal 
that the veteran complained of a gradual onset of pain in his 
right upper quadrant in November 1971 that was accompanied by 
nausea and vomiting.  It was noted that his history showed 
three possible similar incidents since September 1969.  
Similar complaints were noted in December 1971, and a gall 
bladder series was found to be negative.  It appears that a 
diagnosis of appendicitis was considered, but ultimately 
rejected.  The veteran was hospitalized in February 1972, and 
studies included chest x-rays, barium enema, upper 
gastrointestinal series, and small bowel series, which were 
all found to be normal.  The examiner noted a final diagnosis 
of abdominal pain, probably pylorospasm.  However, the 
examiner also noted that it was his impression that the pain 
was psychosomatic in nature.

Subsequent service medical records are negative for any 
further complaints of epigastric pain or vomiting.  In a 
report of medical examination completed in April 1973, the 
examiner noted that the abdomen, viscera, and genito-urinary 
system were normal.

The earliest post-service medical evidence of record are the 
VA treatment records dated in February 1984, which contain 
references to the veteran complaining of right upper quadrant 
pain.  These records show that he was found to have 
diveticulosis of the sigmoid colon with increased degree of 
spasm, and a very prominent and increased redness of the 
mucosal surface of the ileocecal valve.  It was noted that he 
had work-ups in service in 1972 for similar complaints, which 
were essentially noncontributory. 

The veteran's subsequent medical history reveals continued 
treatment for diverticulosis, as well as his other claimed 
disabilities.  As explained in a March 1998 letter from his 
treating physician, he was treated in November 1987 for 
diverticulosis, bacteremia, and irritable bowel syndrome; he 
underwent a sigmoid resection for an obstruction in September 
1988, and he was found to have abdominal, incisional, and 
umbilical hernia in March 1990.  

In short, the record reflects that the veteran complained of 
right upper quadrant pain in service, but extensive physical 
and diagnostic studies revealed no evidence of diverticulosis 
or his other claimed disabilities.  In fact, in the March 
1972 report of hospitalization, it was specifically noted 
that his symptoms were found to be psychosomatic in nature.  
Subsequent examination at discharge revealed no evidence of 
any of the claimed disabilities.  There is no further medical 
evidence revealing any complaints or treatment for abdominal 
symptoms until February 1984, approximately twelve years 
later, at which time he was found to have diverticulosis.  As 
discussed in detail above, the VA physician reviewed this 
record, and determined that there was no basis for concluding 
that any of the veteran's claimed disabilities were present 
in service.

Although the veteran's medical records since 1999 show that 
he sometimes reported that these problems began in service, 
there is no medical expert opinion of record suggesting that 
the claimed disabilities had their onset in service.  
Although the veteran may sincerely believe that his claimed 
disabilities first manifested in service, he is not 
considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board has considered the veteran's report that he was 
specifically told during his 1972 hospitalization that he had 
diverticulosis.  However, while the veteran is certainly 
competent to report that he was admitted to a hospital at 
that time based on symptoms of epigastric pain, he is not 
competent to offer a diagnosis as to the disability causing 
those symptoms.  See Espiritu, Moray, supra.  

Furthermore, the Board finds his contention that he was told 
that he had diverticulosis to not be credible in light of the 
records of that hospitalization, which are associated with 
the claims folder.  As discussed in detail above, the final 
report of that hospitalization indicates that the veteran 
underwent extensive evaluation, and there is no suggestion of 
diverticulosis noted in the report.  That hospitalization was 
specifically referenced in the February 1984 VA records in 
which he was first found to have diverticulosis, and it was 
noted that his 1972 work-up had been negative.  It was not 
until the 1999 VA examination that occurred several years 
after his claim was filed that the veteran first reported 
that he had been told in service that he had diverticulosis.

The Board has also considered the contention of the veteran's 
accredited representative, who argued in a VA Form 646 dated 
in April 2006 that the veteran was diagnosed with a stomach 
disorder called "pylorospasm," which is an alternative name 
for irritable bowel syndrome.  However, the treatise evidence 
submitted by the representative in support of this contention 
explains that irritable bowel syndrome is a group of 
gastrointestinal symptoms that can have a number of possible 
causes.  In this instance, as noted above, the 1972 report 
indicates that the veteran's symptoms were found to be 
psychosomatic in etiology, and the VA physician specifically 
reviewed the report of that hospitalization in March 2003 and 
October 2005, and found that it provided no basis for 
concluding that the veteran's current disabilities are 
related to the symptoms he experienced in service.

In summary, the Board finds the most probative evidence of 
record to be the service medical records, which reflect that 
extensive workups showed no pertinent abnormalities, and the 
reports of the VA physician dated in March 2003 and October 
2005 in which the physician indicated that there was no basis 
for finding that any of the claimed disabilities were related 
to service.   Based on this opinion, the Board concludes that 
the preponderance of the evidence is against finding that the 
claimed disabilities of diverticulosis, irritable bowel 
syndrome, hernias, the residuals of an appendectomy, and 
abdominal adhesions, were incurred in or aggravated by his 
military service.  Thus, the benefits sought on appeal are 
denied.


ORDER

Entitlement to service connection for diverticulosis is 
denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for hernias is denied.

Entitlement to service connection for the residuals of an 
appendectomy is denied.

Entitlement to service connection for abdominal adhesions is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


